Citation Nr: 1226271	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  07-34 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland
 
 
THE ISSUES
 
1.  What evaluation is warranted for left knee chondromalacia and medial collateral ligament strain from May 21, 2003?
 
2.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disability.
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant and her sister
 
 
 

ATTORNEY FOR THE BOARD
 
G. E. Wilkerson, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty for training from February to June 1985, and on active duty from April 1996 to February 1992.  She also had subsequent Reserve service.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 
 
In February 2011, the Veteran and her sister testified during a Board Central Office hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.
 
When this matter was previously before the Board in May 2011, it was remanded for additional development.  It has since returned the Board for further appellate action.
 
After issuance of the March 2012 Supplemental Statement of the Case, the Veteran submitted additional lay and medical evidence directly to the Board.  In a June 2012 informal hearing presentation, the Veteran's representative waived initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2011).
 
The issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 

FINDING OF FACT
 
Since May 21, 2003, the Veteran's left knee chondromalacia and medial collateral ligament strain have not been manifested by mild instability or lateral subluxation, by a limitation of left knee flexion to 45 degrees, or a limitation of left knee extension to 10 degrees.  
 
 
CONCLUSION OF LAW
 
The requirements for a rating higher than 10 percent for left knee chondromalacia and medial collateral ligament strain since May 21, 2003, have not been met. 38 U.S.C.A.§§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R.§§ 3.159, 3.321(b) (1), 4.1, 4.7, 4.71a Diagnostic Codes 5003, 5257, 5260, 5261 (2011).  
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
I.  The Veterans Claims Assistance Act of 2000
 
As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007). 

 
VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate her claim, and, as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, there is no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.
 

II.  Analysis  
 
The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the United States Court of Appeals for Veterans Claims (Court) also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
By way of history, the RO granted service connection for left knee chondromalacia and strain of the medial collateral ligament in a March 2005 rating decision, and assigned a 10 percent rating, effective May 21, 2003.  The Veteran appealed this rating, contending that the severity of her left knee disability warrants a higher rating.
 
In May 2007, the RO assigned a temporary 100 percent rating from April 17, 2007 to June 30, 2007 based on the need for postoperative convalescence following left knee surgery.  In August 2008, the temporary evaluation was extended through October 31, 2007.  The 10 percent rating was resumed effective November 1, 2007.  
 
The period wherein a 100 percent rating is assigned is thus not for consideration.  As for the remaining periods, the Veteran contends, in essence, that her left knee disability is severe and warrants a higher rating.
 
The Veteran's left knee disability is rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5014 (Osteomalacia).  A note to this Diagnostic Code reflects that this disability will be rated on limitation of motion of the affected part, as degenerative arthritis.
 
Degenerative arthritis is rated under Diagnostic Code 5003, which provides that degenerative arthritis established by X- ray is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the joint involved.  If the limitation of motion of the joint involved is noncompensable, a rating of 10 percent is applicable.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.
 
The normal range of knee motion is from 0 to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II.  A limitation of flexion of the leg to 60 degrees warrants a noncompensable evaluation.  A limitation of flexion of the leg to 45 degrees warrants a 10 percent rating.  A 20 percent evaluation requires that flexion be limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic code 5260. 
 
A limitation of extension of either leg to 5 degrees warrants a noncompensable evaluation.  A 10 percent evaluation requires that extension be limited to 10 degrees.  A 20 percent evaluation requires that extension be limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 
 
VA's General Counsel has interpreted the rating criteria as allowing separate ratings, where shown by the clinical findings, for compensable limitation of motion on extension and flexion.  See VAOPGCPREC No. 9-2004 (September 17, 2004), 69 Fed. Reg. 59,990 (2004). 
 
Further, severe recurrent subluxation or instability warrants a 30 percent rating; moderate recurrent subluxation or instability warrants a 20 percent rating; and mild recurrent subluxation or instability warrants a 10 percent rating.  38 C.F.R. § 4.71a , Diagnostic Code 5257.
 
When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating for functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, Vet. App. 7 (1996).
 
The Veteran initially injured her knee in February 2003 when she fell and twisted her knee.  An x-ray was normal and she was given an immobilizer.  
 
At VA treatment in May 2003, the Veteran reported that she wore a knee brace most of the time and walked with a cane.  The treatment provider noted that there was knee pain localized to the anterior patella area and medial joint line.  Range of motion was from 5 to 140 degrees, and a mild valgus deformity was present.  There was tenderness to palpation of the medial collateral ligament with laxity, but there was no swelling.  Lachman's and McMurray's tests were negative.  The assessment was medial collateral ligament sprain. 
 
A June 2003 VA outpatient treatment report reflects that the Veteran was told that she did not tear or break the ligaments but rather suffered from a contusion.  She wore a brace, used a cane, and took medication to treat the pain.  
 
A June 2003 VA physical therapy consultation reflects that the Veteran reported popping and clicking in her left knee.  She also indicated that sometimes her left knee locked, especially when ascending or descending stairs.  In addition, she complained of knee pain especially at the left medial joint line.  Anterior/posterior drawer, varus/valgus, and McMurray's tests were normal.  There was tenderness to palpation of the left medial joint line.  It was indicated that the Veteran's response to the treatment was fair, with possible medical collateral ligament strain and/or meniscus tear.  The physical therapist noted that while a McMurray's test was negative, there were subjective complaints of locking and medial joint line pain that could be indicative of a meniscus tear.  
 
On VA examination in August 2003, the Veteran reported that she had been treated for left knee pain with physical therapy and medication.  She arrived with a single prong cane in her right hand, but she was able to ambulate in the examining room without a cane.  She was able to walk on heel and toe and squat and get on the examination table without difficulty.  Range of motion testing revealed extension to 0 degrees and flexion to 135 degrees.  There was no valgus or varus instability, and anterior and posterior drawer signs were negative.  A McMurray's test was negative.  There was tenderness and crepitation on plantar compression of the left knee.   An x-ray revealed slight narrowing of the lateral compartment of the left knee, but there was no acute fracture or arthritic change seen.  The examiner diagnosed chondromalacia and a strain of the left knee medial collateral ligament.  He noted that she had limitations with prolonged standing, walking, and climbing stairs.  The examiner found no evidence of limitation due to further loss of motion, incoordination, or weakness.  There was no evidence that the appellant needed to use a cane.
 
A September 2003 VA outpatient treatment report reflects that physical therapy, a cane and knee brace failed to provide the Veteran lasting relief.   On examination of the left knee, she had no crepitus, and range of motion was full.  She was "exclusively" (sic) tender over the infrapatelar tendon centrally.  There was minimal discomfort along the joint line femoral condyle of the patella.  The knee was stable to varus and valgus stress.  She had significant medial opening bilaterally.  Lachman's and McMurray's tests were negative.  X-rays revealed no fracture, dislocation, or arthritis.  An impression of infrapatellar tendonitis was indicated.  
 
In December 2003, the Veteran returned for follow-up VA treatment after her MRI of the left knee revealed mechanical-type symptoms and some underlying arthritic-type symptoms.  The MRI showed moderate posterior horn tear and some underlying arthritis.  
 
An April 2004 statement from Dr. N. reflects that the Veteran had a diagnosis of osteoarthritis of the knee.
 
On VA treatment in April 2004, the Veteran complained of pain on the whole left side of the knee.  She related a history of chronic arthritis and knee ligament problems.  
 
A September 2006 VA orthopedic consultation reflects that the Veteran reported continued difficulty with the left knee.  She was reportedly diagnosed with a meniscus tear but underwent no further treatment.  She tried some physical therapy for a short period which was of some benefit.  She ambulated with a cane occasionally for assistance with walking.  She also utilized a counterforce strap about the left knee.  The Veteran described pain particularly with weight bearing or prolonged walking.  She localized the pain anteriorly, and she reported swelling and giving way.  There was some stiffness in the joint with prolonged inactivity.  She had no locking symptoms.  
 
On physical examination, there was a small amount of effusion.  Range of motion was from 0 to 130 degrees.  There was a positive patellar grind, and she was tender along the entire anterior knee.  There was discomfort on McMurray's test.  She was stable to anterior/posterior draw as well as varus/valgus stress.  The impression was patellofemoral pain with likely some pain from meniscus tear.  
 
A November 2006 VA orthopedic consultation indicates that the Veteran reported that her knee impairment had significantly inhibited her ability to perform her daily activities.  Her pain was over the anterior aspect of her knee diffusely.   She also reported that she experienced some tracking and popping in her left knee, but denied locking.  Her pain was reportedly worse with hills, stairs, after sitting for a long period of time, and when attempting to stand up.  

Examination of the left knee revealed a large amount of overlying adipose tissue securing bony landmarks.  There was mild effusion, and the Veteran was exquisitely tender along the medial and lateral patellar facets and on patellar grind test.  Range of motion was from 0 to 120 degrees.  McMurray's test was negative.  An examination of the patella revealed two quadrants of medial and lateral patellar glide.  X-rays demonstrated mild narrowing of the medial tibial femoral joint with mild marginal osteophytes.  She also had a very mild osteophyte formation along the lateral patellar femoral joint.  There was no narrowing of the patellofemoral joint on sunrise.  She also had a very mild lateral patellofemoral tilt.  The impressions were left knee patellofemoral syndrome, and mild osteoarthritis of the medial and patellofemoral compartments.  The examiner noted that her most recent MRI did not demonstrate evidence of meniscus repair or other internal derangement.  The examiner indicated that the appellant's pain was classic for patellofemoral syndrome, which was treated without surgery.  

A March 2007 private treatment report from Dr. T. reflects that the Veteran complained of knee pain and mechanical symptoms of locking and catching.  Examination revealed mild left knee effusion and range of motion from 0 to 115 degrees.  Further flexion resulted in exquisite tenderness over both the medial and lateral joint line.  McMurray's test was positive medially and laterally, but anterior and posterior drawer and Lachman's tests were negative.  The knee was stable to varus and stress at 0 and 30 degrees.  Dr. T. also reviewed the October 2006 VA MRI report, and indicated that there was no evidence of an obvious meniscus tear.  X-rays showed no significant degenerative change.  
 
Private treatment record reflects that the Veteran underwent arthroscopic surgery in April 2007.  Post-surgery treatment records document a course of physical therapy over the months following the surgery.
 
A November 2007 post-surgical report from Dr. T. notes that the Veteran's left knee pain had improved but continued after the surgery.  The left knee had no effusion, range of motion was full, and there was diffuse mild tenderness.  It was recommended that the Veteran continue with a home exercise program.  
 
At a November 2007 VA examination the Veteran reported that since the surgery, she had a moderate pain and discomfort in the left knee.  She did not limp and did not use any assistive device.  She could walk four blocks before she had to stop and rest.  She took ibuprofen for pain and used a knee brace for walking.  Physical examination revealed several small arthroscopic surgery scars at the anterior aspect of the left knee.  There was no left knee swelling or tenderness.  Range of motion testing revealed flexion to 120 degrees and extension from 0 to 10 degrees without pain.  She could walk on the heels and toes without difficulty and could squat one-fourth down and get up without any difficulty.  She had limitations with prolonged standing, running, jogging, and climbing stairs due to left knee discomfort.  There was no evidence of additional limitation, either due to pain, weakness, fatigue, or lack of endurance following repetitive motion.  There was no evidence of that the disorder caused an adverse impact on activities of daily living.  An x-ray revealed no acute fractures or dislocations.  The joint spaces were maintained and soft tissue was normal.  
 
A June 2008 VA MRI report revealed advanced patellofemoral degenerative joint disease with a marked loss of articular cartilage at the patellar apex and associated subchondral bone changes.  The menisci, cruciate ligaments, collateral ligaments, and quadriceps mechanism appeared grossly unremarkable.  
 
An August 2008 VA examination report reflects that the Veteran walked slowly with a cane.  On examination, there was no localized tenderness, swelling, deformity, or instability.  Resisted range of motion was from 0 to 110 degrees.  There was no loss of motion on repetitive motion.  There was no evidence of an adverse impact on activities of daily living, personal grooming, hygiene, or transportation.  She was attending vocational rehabilitation.  She used a cane, but there was no evidence of obligatory use of cane for short distances.  A diagnosis of patellofemoral arthritis of the left knee was indicated.  
 
A January 2009 VA outpatient treatment report reflects that there was pain with palpation over the medial and lateral joint lines, more on the left than right.  Lachman's test was negative.  Left knee motion was from 0 to 110 degrees.  The Veteran underwent a cortisone injection.  After the injection, range of motion was from 0 to 120 degrees without pain.  
 
In December 2010, it was noted that an August 2010 cortisone injection provided relief for two months, but other medication did not provide relief.  On examination, the knees deviated in the valgus position, and there was an increased Q angle.  Range of motion was from 0 to 100 degrees without pain.  The examiner was unable to reproduce pain with palpation.  There was some abnormal tracking of the patella with flexion and extension, and the patella was easily movable with palpation.  It was opined that the Veteran should avoid walking up and down stairs, and should use custom knee bracing to prevent patellar movement.  
 
A January 2011 MRI report showed no fracture, dislocation, or other significant bone joint or other soft tissue abnormality.  There were no new findings when compared to images from August 2009.  
 
During the Veteran's February 2011 Board hearing, she indicated that her knee pain was almost constant, and she rated the pain a 10 on a scale of 1 to 10.  The Veteran reported wearing a brace and using a cane.  She indicated that she was limited as far as taking the stairs and had to take off two semesters from school due to her knee problems.  The appellant's sister testified as to the Veteran's limitations due to her knee, including decreased mobility and inability to drive.  
 
Continued VA outpatient treatment records dated through 2011 show treatment for the Veteran's left knee disability.
 
On VA examination in June 2011, the Veteran reported that she was unable to work due to her bilateral knee disorders.  She complained of left knee pain, swelling, locking, giving way, stiffness and effusion.  She denied episodes of dislocations or subluxations.  There were no signs of inflammation like heat, redness or drainage.  She took Lodine and Tylenol, which provided temporary relief.  There was no history of flare-ups or incapacitating episodes.  She used a left knee brace for support and used a cane for ambulation.
 
On physical examination active left knee motion studies revealed flexion from 0 to 90 degrees.  Extension was to 0 degrees, and flexion was limited an additional 5 degrees after repetitive use.  There was pain during active range of motion.  There was moderate left knee effusion, and tenderness along the medial and lateral joint lines.  McMurray's, Lachman's and drawer tests were negative.  There were no signs of instability, and the ligaments were stable.  While the Veteran walked with a left antalgic gait, there was no ankylosis.  There were no constitutional signs of inflammatory arthritis.  She had 8 degrees of valgus of the left knee on weight bearing.  An x-ray of the left knee was negative, and MRI revealed a small Baker's cyst with loss of cartilage along the lateral femoral condyle.  The diagnoses were left knee chondromalacia, small Baker's cyst, and mild valgus deformity.
 
A July 2011 private medical report from the Advanced Centers for Orthopaedic Surgery and Sports Medicine reflects that the Veteran reported worsening left knee pain that was not responsive to various treatment such as bracing, physical therapy, and cortisone injection.  On physical examination the appellant was noted to be five feet, three inches tall and to weigh 190 pounds.  She ambulated without difficulty.  There was no swelling or deformity.  There was tenderness over the medial and lateral joint lines.  Range of motion was noted to be good, and the knee was stable to ligament exam.  An x-ray revealed moderate medial joint space narrowing, and an MRI revealed some degenerative changes in the posterior horn of the medical meniscus with no definitive tear.  There were arthritic changes.
 
Various written statements from the Veteran's family member and friends reflect their observations on her difficulties with her left knee and how it has negatively impacted her life and led to her inability to work.
 
The foregoing evidence demonstrates that a rating in excess of 10 percent is not warranted for the Veteran's left knee disability for the periods prior to, and since her April 2007 surgery and period of convalescence.  VA examination reports and VA and private medical records do not reflect limitation of flexion or extension such as to warrant a compensable rating.  To warrant a rating higher than 10 percent under Diagnostic 5260, the medical evidence must show flexion limited to 30 degrees or less.  In this case, the appellant's flexion at its worst was limited to 85 degrees following repetitive motion.  Such a limitation is consistent with a noncompensable rating under Diagnostic Code 5260.  Likewise, extension measurements have been largely to 0 degrees.  Such a finding is consistent with a noncompensable rating under Diagnostic Code 5261.  38 C.F.R. § 4.71a.

There is no evidence of recurrent subluxation or lateral instability.  The preponderance of the evidence shows that the appellant's ligaments have consistently been found to be stable.  Hence, a separate evaluation pursuant to the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257 is not in order. 
 
The Veteran has reported increasing pain and difficulties with her left knee.  Given the Veteran's painful motion and the radiological evidence of arthritis, the 10 percent rating assigned is consistent with DeLuca, 38 C.F.R. § 4.40, 4.45, and 4.59.  (Recognizing the intention of the rating schedule to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.)  See also 38 C.F.R. § 4.71a, Diagnostic Code 5003.  The medical evidence during the appellate term, however, simply does not reflect any additional compensable functional loss due to pain, weakness, excess fatigability, or incoordination.  For example, there is no evidence of disuse atrophy.  As such, the Board finds that the DeLuca factors (noted above) provide no basis for assignment of a rating in excess of 10 percent.
 
The Board also finds that no other diagnostic code provides a basis for any higher rating.  As noted above, separate ratings may be assignable for arthritis and instability (see VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997) and VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998)), pertinent to the current claim for increased initial rating, there are no medical findings of left knee instability.  Again, instability testing on examination repeatedly yielded normal findings, notwithstanding the Veteran's use of a knee brace and evidence of some patellar movement.  
 
In the absence of evidence of ankylosis or other deformity evaluating the appellant's left knee under any other diagnostic code for evaluating pertaining to musculoskeletal disability of the lower extremities, e.g., Diagnostic Code 5256 or 5262, is not appropriate.  See 38 C.F.R. 4.71a.  Moreover, the disability is not shown to involve any other factor that would warrant evaluation of the disability under any other provision of the rating schedule.
 
Finally, the Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 
 
The applicable rating criteria reasonably describe the Veteran's disability level and symptomatology and higher evaluations are available for greater levels of disability.  Thus, the appellant's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.
 
In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine, but finds that the preponderance of the evidence is against assignment of any higher rating for the Veteran's left knee disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
 
 
ORDER
 
Entitlement to a rating higher than 10 percent for left knee chondromalacia and medial collateral ligament strain is denied.


REMAND

As indicated above, the Veteran has raised the issue of entitlement to a total disability evaluation based on individual unemployability due to her left knee disability.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is "part of," and not separate from, a claim of entitlement to an increased rating.  Id. at 453. While the this issue has yet to be certified for appeal, let alone initially addressed by the RO, in light of the binding precedent set forth in Rice, the Board is compelled to remand this issue. 
 
Accordingly, this case is REMANDED for the following action:

The RO must formally adjudicate the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders. If the claim is denied the RO must issue a supplemental statement of the case that includes all laws and regulations pertaining to a benefit based upon individual unemployability due to service connected disorders. The appellant and his representative must then be given an opportunity to respond. Thereafter, the case should be returned to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
 
 

___________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


